TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 9, 2020



                                      NO. 03-20-00077-CV


         Molina Healthcare, Inc. and Molina Healthcare of Texas, Inc., Appellants

                                                 v.

                   The State of Texas ex rel. Chastiny Thurmond, Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELLY
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the district court’s January 10, 2020 order denying appellant’s motion to

dismiss brought under the Texas Citizens Participation Act. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the district court’s order.

Therefore, the Court affirms the district court’s order. Appellants shall pay all costs relating to

this appeal, both in this Court and in the court below.